Case 8:20-cv-00124-DOC-JDE Document 87-6 Filed 07/12/21 Page 1 of 6 Page ID #:637




                         Exhibit 3
Case 8:20-cv-00124-DOC-JDE Document 87-6 Filed 07/12/21 Page 2 of 6 Page ID #:638


                                                                  Portion of Trans.
                                                                  Attributable to
Account Name             Trans. Date          Trans. Amount       Investor Funds
RTSI Account 8170                  9/9/2015    $       8,200.00    $        8,200.00
RTSI Account 8170                 9/10/2015    $         232.04    $          232.04
RTSI Account 8170                 9/14/2015    $       4,000.00    $        4,000.00
RTSI Account 8170                 9/16/2015    $         300.00    $          300.00
RTSI Account 8170                 9/18/2015    $         700.00    $           14.45
RTSI Account 8170                 9/30/2015    $         203.00    $          203.00
RTSI Account 8170                 10/1/2015    $         100.00    $          100.00
RTSI Account 8170                10/26/2015    $       7,000.00    $        7,000.00
RTSI Account 8170                10/26/2015    $       6,000.00    $        6,000.00
RTSI Account 8170                10/26/2015    $         300.00    $          300.00
RTSI Account 8170                10/29/2015    $         303.75    $          303.75
RTSI Account 1366                10/30/2015    $         513.54    $          513.54
RTSI Account 8170                 11/2/2015    $       5,000.00    $        5,000.00
RTSI Account 8170                 11/2/2015    $         309.90    $          309.90
RTSI Account 8170                 11/4/2015    $       5,000.00    $        5,000.00
RTSI Account 8170                 11/9/2015    $         500.00    $          500.00
RTSI Account 8170                11/16/2015    $         300.00    $          300.00
RTSI Account 8170                11/20/2015    $       3,500.00    $        2,185.66
RTSI Account 8170                11/23/2015    $       3,000.00    $        3,000.00
RTSI Account 8170                11/23/2015    $          72.00    $           72.00
RTSI Account 8170                11/23/2015    $          29.95    $           29.95
RTSI Account 1366                11/25/2015    $          10.32    $           10.32
RTSI Account 8170                11/30/2015    $         705.50    $          705.50
RTSI Account 8170                11/30/2015    $         100.00    $          100.00
RTSI Account 8170                 12/7/2015    $          99.95    $           99.95
Griffithe Account 2576           12/21/2015    $         102.00    $          102.00
RTSI Account 8170                  2/3/2016    $          19.00    $           19.00
RTSI Account 8170                  2/4/2016    $          34.90    $           34.90
RTSI Account 8170                  2/5/2016    $      10,000.00    $      10,000.00
RTSI Account 8170                  2/5/2016    $          19.00    $           19.00
RTSI Account 1366                 2/12/2016    $          19.99    $           19.99
RTSI Account 8170                 2/22/2016    $         400.00    $          400.00
RTSI Account 8170                 2/22/2016    $         200.00    $          200.00
RTSI Account 1366                 2/29/2016    $           8.34    $            8.34
RTSI Account 8170                  4/4/2016    $       7,000.00    $            7.27
RTSI Account 8170                 4/21/2016    $         916.67    $          916.67
RTSI Account 8170                 4/21/2016    $         580.00    $          580.00
RTSI Account 8170                 4/27/2016    $         503.00    $          503.00
RTSI Account 8170                 4/27/2016    $         103.00    $          103.00
RTSI Account 8170                 5/11/2016    $      10,000.00    $        6,824.71
RTSI Account 8170                 5/12/2016    $         249.95    $          249.95
RTSI Account 8170                 5/12/2016    $         197.00    $          197.00
RTSI Account 1366                 5/13/2016    $      10,000.00    $      10,000.00
RTSI Account 1366                 5/13/2016    $          19.99    $           19.99
RTSI Account 1366                 5/17/2016    $           4.95    $            4.95
RTSI Account 8170                 5/28/2016    $         401.70    $          401.70
RTSI Account 8170                 5/28/2016    $         269.56    $          269.56
RTSI Account 8170                 5/31/2016    $       4,000.00    $        4,000.00
Case 8:20-cv-00124-DOC-JDE Document 87-6 Filed 07/12/21 Page 3 of 6 Page ID #:639


                                                                  Portion of Trans.
                                                                  Attributable to
Account Name             Trans. Date          Trans. Amount       Investor Funds
RTSI Account 8170                 5/31/2016    $       1,811.01    $        1,811.01
RTSI Account 8170                 5/31/2016    $         926.41    $          926.41
RTSI Account 8170                 5/31/2016    $         599.45    $          599.45
RTSI Account 8170                 5/31/2016    $         179.54    $          179.54
RTSI Account 8170                  6/1/2016    $      10,000.00    $      10,000.00
RTSI Account 8170                  6/1/2016    $         500.00    $          500.00
RTSI Account 8170                  6/1/2016    $         335.25    $          335.25
RTSI Account 8170                  6/2/2016    $       6,000.00    $        6,000.00
RTSI Account 8170                  6/2/2016    $          30.00    $           30.00
RTSI Account 8170                  6/6/2016    $       2,916.67    $        2,916.67
RTSI Account 8170                  6/6/2016    $         580.00    $          580.00
RTSI Account 8170                  6/8/2016    $         197.00    $          197.00
RTSI Account 8170                 6/10/2016    $      75,000.00    $      75,000.00
RTSI Account 8170                 6/10/2016    $      25,000.00    $      25,000.00
RTSI Account 8170                 6/10/2016    $      10,000.00    $      10,000.00
RTSI Account 8170                 6/10/2016    $       6,000.00    $        6,000.00
RTSI Account 8170                 6/10/2016    $       5,000.00    $        5,000.00
RTSI Account 8170                 6/10/2016    $       5,000.00    $        5,000.00
RTSI Account 8170                 6/13/2016    $      35,000.00    $      35,000.00
RTSI Account 8170                 6/14/2016    $       5,000.00    $          109.99
RTSI Account 8170                 6/16/2016    $      13,000.00    $      13,000.00
RTSI Account 8170                 6/20/2016    $       6,000.00    $        6,000.00
RTSI Account 8170                 6/21/2016    $       7,000.00    $        7,000.00
RTSI Account 8170                 6/21/2016    $       2,916.67    $        2,916.67
RTSI Account 8170                 6/21/2016    $         580.00    $          580.00
RTSI Account 8170                 6/23/2016    $      22,000.00    $      22,000.00
RTSI Account 8170                 6/29/2016    $      15,000.00    $      15,000.00
RTSI Account 8170                 6/29/2016    $       2,000.00    $        1,862.03
RTSI Account 8170                  7/6/2016    $      30,000.00    $      30,000.00
RTSI Account 8170                  7/6/2016    $       4,000.00    $        4,000.00
RTSI Account 8170                  7/6/2016    $         197.00    $          197.00
RTSI Account 1366                  7/6/2016    $           9.38    $            9.38
RTSI Account 1366                 7/19/2016    $          19.99    $           19.99
RTSI Account 8170                 7/19/2016    $          19.00    $           19.00
RTSI Account 8170                 7/22/2016    $       2,916.67    $        1,054.58
Griffithe Account 8277             8/2/2016    $         300.00    $          300.00
Griffithe Account 2576             8/4/2016    $         100.00    $          100.00
RTSI Account 1366                  8/4/2016    $           8.54    $            8.54
Griffithe Account 9867            8/18/2016    $         303.00    $          303.00
Griffithe Account 8277            8/18/2016    $         203.00    $           50.11
RTSI Account 8170                11/10/2016    $      22,059.34    $      22,059.34
RTSI Account 1366                11/17/2016    $       1,600.00    $        1,530.30
RTSI Account 8170                11/28/2016    $       7,179.61    $        7,179.61
RTSI Account 8170                11/28/2016    $       5,000.00    $        5,000.00
RTSI Account 8170                11/28/2016    $       4,128.24    $        4,128.24
RTSI Account 8170                11/28/2016    $       1,697.00    $        1,697.00
RTSI Account 8170                11/28/2016    $       1,627.49    $        1,627.49
RTSI Account 8170                11/28/2016    $       1,048.47    $        1,048.47
Case 8:20-cv-00124-DOC-JDE Document 87-6 Filed 07/12/21 Page 4 of 6 Page ID #:640


                                                                   Portion of Trans.
                                                                   Attributable to
Account Name              Trans. Date          Trans. Amount       Investor Funds
RTSI Account 8170                 11/28/2016    $         508.76    $          120.89
RTSI Account 8170                 11/29/2016    $       1,000.00    $        1,000.00
RTSI Account 8170                 11/29/2016    $         399.15    $          399.15
RTSI Account 8170                 11/29/2016    $         119.31    $          119.31
RTSI Account 8170                   1/4/2017    $      50,000.00    $      50,000.00
RTSI Account 8170                   1/4/2017    $      11,517.07    $      11,517.07
RTSI Account 8170                   1/4/2017    $       7,896.95    $        7,896.95
RTSI Account 8170                   1/4/2017    $       4,757.05    $        4,757.05
RTSI Account 8170                   1/4/2017    $       4,040.64    $        4,040.64
RTSI Account 8170                   1/4/2017    $       3,674.21    $        3,674.21
RTSI Account 8170                   1/4/2017    $       3,149.91    $        3,149.91
RTSI Account 8170                   1/4/2017    $       2,819.35    $        2,819.35
RTSI Account 8170                   1/4/2017    $       2,041.94    $        2,041.94
RTSI Account 8170                   1/4/2017    $       1,500.00    $        1,500.00
RTSI Account 1366                   1/4/2017    $         364.71    $          364.71
RTSI Account 8170                   1/4/2017    $         342.20    $          342.20
RTSI Account 8170                   1/5/2017    $       7,391.37    $        7,391.37
RTSI Account 8170                   1/5/2017    $       6,899.26    $        6,899.26
RTSI Account 1366                   1/5/2017    $       5,242.29    $        5,242.29
RTSI Account 8170                   1/5/2017    $       3,250.00    $        3,250.00
RTSI Account 8170                   1/5/2017    $       2,795.19    $        2,795.19
RTSI Account 8170                   1/5/2017    $       1,950.00    $        1,950.00
RTSI Account 8170                   1/5/2017    $       1,685.00    $        1,685.00
RTSI Account 1366                   1/5/2017    $       1,222.51    $        1,222.51
RTSI Account 1366                   1/5/2017    $         736.48    $          736.48
RTSI Account 1366                   1/5/2017    $         453.25    $          453.25
RTSI Account 8170                   1/5/2017    $         415.93    $          415.93
RTSI Account 8170                   1/5/2017    $         135.06    $          135.06
RTSI Account 8170                   1/5/2017    $          39.00    $           39.00
RTSI Account 1366                   1/5/2017    $          22.95    $           22.95
RTSI Account 8170                   1/5/2017    $          21.95    $           21.95
RTSI Account 8170                   1/5/2017    $           6.00    $            6.00
RTSI Account 8170                   1/6/2017    $         243.31    $          243.31
RTSI Account 8170                  1/10/2017    $          58.62    $           58.62
RTSI Account 8170                  1/10/2017    $          45.02    $           45.02
RTSI Account 8170                  1/17/2017    $          24.95    $           24.95
RTSI Account 8170                  1/18/2017    $           6.00    $            6.00
RTSI Account 8170                  1/27/2017    $      25,000.00    $      25,000.00
RTSI Account 8170                  2/17/2017    $         700.00    $          700.00
RTSI Account 8170                  2/19/2017    $          79.41    $           79.41
RTSI Account 8170                  2/21/2017    $         700.00    $          700.00
Griffithe Account 2576              3/7/2017    $          63.29    $           63.29
RTSI Account 8884                   3/8/2017    $      15,000.00    $      15,000.00
RTSI Account 8884                   3/8/2017    $       5,000.00    $        5,000.00
Griffithe Account 9867              3/8/2017    $         583.67    $          583.67
Griffithe Account 9867              3/8/2017    $         200.00    $          200.00
Griffithe Account 9867              3/9/2017    $       2,000.00    $        1,857.19
Bridgegate Account 2641             3/9/2017    $         213.00    $          213.00
Case 8:20-cv-00124-DOC-JDE Document 87-6 Filed 07/12/21 Page 5 of 6 Page ID #:641


                                                                   Portion of Trans.
                                                                   Attributable to
Account Name              Trans. Date          Trans. Amount       Investor Funds
Bridgegate Account 2641             3/9/2017    $         186.27    $          186.27
Griffithe Account 2576             3/10/2017    $          40.00    $           40.00
Griffithe Account 9867             3/13/2017    $         367.00    $          367.00
Griffithe Account 9867             3/13/2017    $         300.00    $          300.00
Bridgegate Account 2641            3/13/2017    $         202.94    $          202.94
RTSI Account 8170                  3/13/2017    $         150.00    $          150.00
Griffithe Account 9867             3/13/2017    $         136.40    $          136.40
Griffithe Account 2576             3/13/2017    $         100.00    $          100.00
Griffithe Account 9867             3/13/2017    $         100.00    $          100.00
Griffithe Account 9867             3/13/2017    $         100.00    $          100.00
Griffithe Account 9867             3/13/2017    $          28.91    $           28.91
Griffithe Account 9867             3/14/2017    $         200.00    $          200.00
Griffithe Account 2576             3/20/2017    $       2,000.00    $        1,987.72
RTSI Account 8170                   4/4/2017    $       6,734.51    $        6,734.51
RTSI Account 8170                   4/4/2017    $       5,737.41    $        1,761.83
Bridgegate Account 2641             4/5/2017    $      50,000.00    $      45,438.82
RTSI Account 8900                   4/5/2017    $       5,000.00    $        3,877.29
RTSI Account 8170                   4/6/2017    $       2,592.15    $        1,809.83
Bridgegate Account 2641            4/10/2017    $         271.91    $          271.91
Griffithe Account 9867             4/11/2017    $       8,500.00    $        8,500.00
Griffithe Account 9867             4/12/2017    $       5,000.00    $        5,000.00
Griffithe Account 9867             4/13/2017    $       3,000.00    $        3,000.00
Griffithe Account 9867             4/13/2017    $          45.00    $           45.00
Griffithe Account 9867             4/13/2017    $          40.00    $           40.00
Griffithe Account 9867             4/20/2017    $         103.00    $          103.00
Griffithe Account 9867             4/21/2017    $       4,500.00    $        4,500.00
Griffithe Account 2576             4/21/2017    $         100.00    $          100.00
Griffithe Account 9867             4/24/2017    $         250.00    $          250.00
Griffithe Account 9867             4/27/2017    $         200.00    $          200.00
Bridgegate Account 2641           11/30/2017    $      42,200.00    $      42,200.00
RTSI Account 8884                  12/1/2017    $      50,000.00    $      50,000.00
RTSI Account 8884                  12/1/2017    $      20,000.00    $      20,000.00
Griffithe Account 9867             12/1/2017    $      10,000.00    $        9,440.91
Bridgegate Account 2641            12/1/2017    $       2,200.00    $        2,200.00
Griffithe Account 9867             12/4/2017    $         507.99    $          507.99
Bridgegate Account 2641            12/7/2017    $       1,000.00    $        1,000.00
Griffithe Account 9867             12/8/2017    $         206.00    $          206.00
Bridgegate Account 2641           12/11/2017    $      10,000.00    $        1,092.33
Griffithe Account 9867            12/13/2017    $         205.00    $          205.00
Griffithe Account 9867            12/13/2017    $         205.00    $          205.00
Griffithe Account 2576            12/13/2017    $          50.00    $           50.00
Griffithe Account 9867            12/15/2017    $         200.00    $          200.00
Bridgegate Account 2641           12/27/2017    $      15,000.00    $      15,000.00
Bridgegate Account 2641           12/27/2017    $       1,747.00    $        1,747.00
Bridgegate Account 2641           12/27/2017    $         998.61    $          766.61
Griffithe Account 9867            12/27/2017    $         250.00    $          250.00
Griffithe Account 9867            12/27/2017    $         250.00    $          250.00
Griffithe Account 9867            12/27/2017    $         250.00    $          250.00
Case 8:20-cv-00124-DOC-JDE Document 87-6 Filed 07/12/21 Page 6 of 6 Page ID #:642


                                                                  Portion of Trans.
                                                                  Attributable to
Account Name              Trans. Date          Trans. Amount      Investor Funds
Griffithe Account 9867            12/27/2017    $        213.90    $          213.90
Griffithe Account 9867            12/27/2017    $        200.00    $          177.24
Bridgegate Account 2641           12/28/2017    $      1,000.00    $        1,000.00
Griffithe Account 9867            12/28/2017    $        500.00    $          500.00
Griffithe Account 9867            12/28/2017    $        492.51    $          492.51
Griffithe Account 9867            12/28/2017    $        300.00    $          300.00
Griffithe Account 9867            12/28/2017    $        200.00    $          200.00
Griffithe Account 9867            12/28/2017    $        150.00    $          150.00
Griffithe Account 9867            12/28/2017    $        150.00    $          150.00
Griffithe Account 9867            12/28/2017    $        100.00    $          100.00
Griffithe Account 9867            12/28/2017    $         50.00    $           50.00
Griffithe Account 9867            12/28/2017    $         50.00    $           50.00
Griffithe Account 9867            12/28/2017    $         40.00    $           40.00
Griffithe Account 9867            12/28/2017    $         40.00    $           40.00
Griffithe Account 9867            12/29/2017    $        129.00    $          129.00
Griffithe Account 9867            12/29/2017    $         86.00    $           48.00
Griffithe Account 9867              1/4/2018    $        400.00    $          400.00
Griffithe Account 9867             1/12/2018    $        200.00    $          200.00
                                                        TOTAL      $     824,364.16
